              Case 3:12-cr-05204-RJB Document 150 Filed 03/10/21 Page 1 of 9




 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 8
        UNITED STATES OF AMERICA,                             CASE NO. CR12-5204 RJB
 9
                                    Plaintiff,                 ORDER GRANTING MOTION
10              v.                                             TO REDUCE SENTENCE
                                                               PURSUANT TO 18 U.S.C. §
11      EZEQUIEL PIMENTAL-QUIROZ                               3582 (c)(1)(A)(i)
12                                  Defendant.

13
            THIS MATTER comes before the Court on the above-referenced motion (Dkt. 122). The
14
     Court is familiar with the records and files herein and all documents filed in support of, and in
15
     opposition to, the motion.
16
            Defendant was convicted of “Felon in Possession of a Firearm – Armed Career Criminal”
17
     (Dkt. 92, Judgment and Sentence) and was sentenced by the undersigned to the Mandatory
18
     Minimum of 180 months, plus 3 years of supervised release. He has been in custody since the
19
     date of his offense, January 1, 2012, and has served over nine years and two months. He has a
20
     presumptive release date of October 11, 2024. He now requests an early release based on
21
     claimed extraordinary and compelling circumstances.
22

23

24


     ORDER GRANTING MOTION TO REDUCE SENTENCE PURSUANT TO 18 U.S.C. § 3582 (c)(1)(A)(i) - 1
               Case 3:12-cr-05204-RJB Document 150 Filed 03/10/21 Page 2 of 9




 1                                                   THE LAW1

 2           In pertinent part, 18 U.S.C. § 3582(c)(1) reads as follows:

 3              (c) Modification of an imposed term of imprisonment.--The court may not
           modify a term of imprisonment once it has been imposed except that--
 4            (1) in any case--
                   (A)     the court, upon motion of the Director of the Bureau of Prisons, or upon
 5                 motion of the defendant after the defendant has fully exhausted all administrative
                   rights to appeal a failure of the Bureau of Prisons to bring a motion on the
 6                 defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
                   warden of the defendant’s facility, whichever is earlier, may reduce the term of
 7                 imprisonment (and may impose a term of probation or supervised release with or
                   without conditions that does not exceed the unserved portion of the original term
 8                 of imprisonment), after considering the factors set forth in section 3553(a) to the
                   extent that they are applicable, if it finds that—
 9                         (i) extraordinary and compelling reasons warrant such a reduction; or
                           (ii) . . . .
10                  and that such a reduction is consistent with applicable policy statements issued by
                    the Sentencing Commission[.]
11
             The Policy Statement referenced by the statute is USSG § 1B1.13 was required by 28
12
     U.S.C. § 944(f), which provides:
13
             The Commission, in promulgating general policy statements regarding the sentencing
14           modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be
             considered extraordinary and compelling reasons for sentence reduction, including the
15           criteria to be applied and a list of specific examples. Rehabilitation of the defendant alone
             shall not be considered an extraordinary and compelling reason.
16
             In pertinent part, the policy statement at USSG § 1B1.13 provides:
17
             Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A),
18           the court may reduce a term of imprisonment (and may impose a term of supervised
             release with or without conditions that does not exceed the unserved portion of the
19           original term of imprisonment) if, after considering the factors set forth in 18 U.S.C. §
             3553(a), to the extent that they are applicable, the court determines that--
20                   (1) (A) Extraordinary and compelling reasons warrant the reduction; or . . .
                     (2) The defendant is not a danger to the safety of any other person or to the
21                   community, as provided in 18 U.S.C. § 3142(g); and
                     (3) The reduction is consistent with this policy statement.
22
     1
23    The sections herein on The Law and Discussion – Legal Issues are taken from this Court’s Order Granting Motion
     for Compassionate Release (Dkt 209) in United States v McPherson, WDWA Cause Number CR94-5708RJB, and
     are equally applicable here.
24


     ORDER GRANTING MOTION TO REDUCE SENTENCE PURSUANT TO 18 U.S.C. § 3582 (c)(1)(A)(i) - 2
             Case 3:12-cr-05204-RJB Document 150 Filed 03/10/21 Page 3 of 9




 1
                                              Commentary
 2         Application Notes:

 3         1. Extraordinary and Compelling Reasons. – Provided the defendant meets the
           requirements of subdivision (2), extraordinary and compelling reasons exist under any of
 4         the circumstances set forth below:
                     (A) Medical Condition of the Defendant –
 5                          (i) The defendant is suffering from a terminal illness (i.e., a serious and
           advance illness with an end of life trajectory). A specific prognosis of life expectancy
 6         (i.e., a probability of death within a specific time period) is not required. Examples
           include metastatic solid-tumor cancer, amyotrophic later sclerosis (ALS), end-stage organ
 7         disease, and advance dementia.
                            (ii) The defendant is –
 8                                  (I) suffering from a serious physical or medical condition,
                                    (II) suffering from a serious functional or cognitive impairment, or
 9                                  (III) experiencing deteriorating physical or mental health because
                                    of the aging process
10         that substantially diminishes the ability of the defendant to provide self-care within the
           environment of a correctional facility and from which he or she is not expected to
11         recover.
                     (B) Age of the Defendant.--The defendant is (i) at least 65 years old; (ii) is
12         experiencing a serious deterioration in physical or mental health because of the aging
           process; and (iii) has served at least 10 years or 75 percent of his or her term of
13         imprisonment, whichever is less.
                     (C) Family Circumstances –
14                          (i) The death or incapacitation of the caregiver of the defendant’s minor
           child or minor children.
15                          (ii) The incapacitation of the defendant’s spouse or registered partner
           when the defendant would be the only available caregiver for the spouse or registered
16         partner.
                     (D) Other Reasons.—As determined by the Director of the Bureau of Prisons,
17         there exists in the defendant’s case an extraordinary and compelling reasons other than,
           or in combination with, the reasons described in subdivision (A) through (C).
18
           2. Foreseeability of Extraordinary and Compelling Reasons.—For purposes of this
19         policy statement, an extraordinary and compelling reason need not have been unforeseen
           at the time of sentencing in order to warrant a reduction in the term of imprisonment.
20         Therefore, the fact that an extraordinary and compelling reason reasonably could have
           been known or anticipated by the sentencing court does not preclude consideration for a
21         reduction under this policy statement.

22         3. Rehabilitation of Defendant.—Pursuant to 28 U.S.C. § 994(t), rehabilitation of the
           defendant is not, by itself, an extraordinary and compelling reason for purposes of this
23         policy statement.

24


     ORDER GRANTING MOTION TO REDUCE SENTENCE PURSUANT TO 18 U.S.C. § 3582 (c)(1)(A)(i) - 3
              Case 3:12-cr-05204-RJB Document 150 Filed 03/10/21 Page 4 of 9




 1          4. Motion by the Director or the Bureau of Prisons.—A reduction under this policy
            statement may be granted only upon motion by the Director of the Bureau of Prisons
 2          pursuant to 18 U.S.C. § 3582(c )(1)(A). The Commission encourages the Director of the
            Bureau of Prisons to file such a motion if the defendant meets any of the circumstances
 3          set forth in Application Note 1. The court is in a unique position to determine whether
            the circumstances warrant a reduction (and, if so, the amount of reduction), after
 4          considering the factors set forth in 18 U.S.C. § 3553(a) and the criteria set forth in this
            policy statement, such as the defendant’s medical condition, the defendant’s family
 5          circumstances, and whether the defendant is a danger to the safety of any other person or
            to the community.
 6
            This policy statement shall not be construed to confer upon the defendant any right not
 7          otherwise recognized in law.

 8          5. Application of Subdivision (3).—Any reduction made pursuant to a motion by the
            Director of the Bureau of Prisons for the reasons set forth in subdivisions (1) and (2) is
 9          consistent with this policy statement.

10                                    DISCUSSION – LEGAL ISSUES

11          First, because of the existing Policy Statements at USSG § 1B1.13 were adopted before

12   18 U.S.C. § 3582 (c)(1), parts of the Policy Statements are obsolete and must be disregarded.

13   The parts to be disregarded are underlined, above.

14          Second, 28 U.S.C. § 944(f) required the Sentencing Commission in the Policy Statement,

15   to include “the criteria to be applied” in considering extraordinary and compelling reasons for

16   sentence reduction. This the Commission failed to do, except for determining, in Application

17   Note 4, that, “The court is in an unique position to determine whether the circumstances warrant

18   a reduction (and, if so, the amount of reduction), after considering the factors set forth in 18

19   U.S.C. § 3553(a) and the criteria set forth in this policy statement” followed by a non-exclusive

20   list of things the Court should consider. This listing of things the Court should consider hardly

21   sets the criteria for a finding of extraordinary and compelling reasons for a sentence reduction,

22   leaving it to the Court to determine what qualifies, after appropriate analysis.

23

24


     ORDER GRANTING MOTION TO REDUCE SENTENCE PURSUANT TO 18 U.S.C. § 3582 (c)(1)(A)(i) - 4
              Case 3:12-cr-05204-RJB Document 150 Filed 03/10/21 Page 5 of 9




 1          Third, these further observations support this conclusion: First, the listing of examples of

 2   extraordinary and compelling reasons in the Policy Statements § 1B113 and Application notes is

 3   not, by its language, exclusive. Second, the listing of things that are not considered

 4   extraordinary and compelling does not limit what else may be considered extraordinary and

 5   compelling. Third, Application Note 1(D) clearly opens the door to consider reasons other than

 6   the examples listed in determining whether extraordinary and compelling reasons for a sentence

 7   reduction exists.

 8          “Extraordinary and compelling” means “extraordinary and compelling.”

 9
                                               DISCUSSION
10
            1. Prerequisite and claims.
11
            First, there is no question that Defendant has fulfilled the exhaustion of prerequisite
12
     requirements, having requested relief from the prison warden without result.
13
            Defendant claims three extraordinary and compelling circumstances to support his
14
     motion: Rehabilitation, “heroic action while incarcerated,” and “increased exposure to COVID-
15
     19 pandemic.” The Court will discuss each of these claims below.
16
            2. Rehabilitation.
17
            Defendant’s rehabilitation, as reflected by lack of any prison infractions, an extensive
18
     record of education classes completed in prison, and service as a “suicide companion” and a
19
     mental health mentor assisting fellow inmates, has been extraordinary. He has prepared himself
20
     for employment as a dental assistant and in the carpentry field. He has earned his GED. See
21
     Dkt. 122-1, Exhibit B for a list of classes completed. His handwritten submissions to the Court
22
     (Dkts. 122 & 122-1, Exhibit A) reflect a thoughtful, mature individual who has turned his back
23

24


     ORDER GRANTING MOTION TO REDUCE SENTENCE PURSUANT TO 18 U.S.C. § 3582 (c)(1)(A)(i) - 5
              Case 3:12-cr-05204-RJB Document 150 Filed 03/10/21 Page 6 of 9




 1   on crime, and is reasonably planning for his future. The Defendant has earned the respect of

 2   Psychology Services at FCI Sheridan, as is shown by Docket Number 122-1, Exhibit C.

 3          The foregoing record of rehabilitation is extraordinary and compelling, but rehabilitation

 4   alone can not serve as extraordinary an\d compelling reasons permitting the Court to reduce

 5   Defendant’s sentence. 28 U.S.C. § 994(t).

 6          3. Heroic Act.

 7          Defendant, on July 11, 2020, put himself at risk when he assisted a female corrections

 8   officer who was being assaulted by a mentally ill inmate. He “subdued the inmate physically . . .

 9   and detained the inmate calmly until the other BOP officers arrived to take control.” Dkt. 122 at

10   7. The investigating FBI agent said it was a “big decision to help a correctional officer in

11   danger,” and “put Mr. Pimental’s at risk at the time of the assault or afterwards with prison

12   politics.” Dkt. 122 at 7 & 9 . Defendant’s quick action reflects his extraordinary rehabilitation.

13   His reaction was to take the right side of the issue, and act. This event is deserving of additional

14   consideration by the Court and was an extraordinary and compelling event justifying a reduction

15   in Defendant’s sentence.

16          4.. Physical condition.

17          Defendant’s physical condition is hard to assess from the pleadings. He apparently has

18   latent tuberculosis, which is not a huge risk factor for serious COVID-1 infection, but adds, to

19   some degree, to Defendant’s susceptibility to COVID-19, and would be a serious risk if the

20   latent tuberculosis develops into full tuberculosis.

21          Defendant has had some elevated blood pressure readings, which may or may not signal

22   hypertension. If he has hypertension, that would signal a higher risk for serious COVID-19

23   infection.

24


     ORDER GRANTING MOTION TO REDUCE SENTENCE PURSUANT TO 18 U.S.C. § 3582 (c)(1)(A)(i) - 6
              Case 3:12-cr-05204-RJB Document 150 Filed 03/10/21 Page 7 of 9




 1          Defendant’s weight appears to put him at the edge of “obese,” but that, too, lacks the

 2   specificity to find it extraordinary and compelling.

 3          The Court need not expand on the substantive body of evidence that indicates that the

 4   Bureau of Prisons’ various institutions are struggling to prevent COVID-19 outbreaks, with

 5   mixed results, and that prison is a bad place to be with the pandemic ongoing.

 6          The bottom line on this discussion of Defendant’s risks regarding COVID-19 is that he is

 7   at some increased risk of serious COVID-19 infection, but that risk is less than extraordinary and

 8   compelling.

 9          5.. Conclusion – Extraordinary and Compelling.

10          Putting all of these things together, the Court finds that Defendant’s rehabilitation, along

11   with his heroic act protecting a prison staff member and his unspecified but increased risk of

12   serious COVID infection while in prison, amount to an extraordinary and compelling reason

13   justifying a compassionate sentence reduction if he otherwise qualifies.

14          6. 18 U.S.C. § 3553(a) factors.

15          Is Defendant safe to be at large? Do the 18 U.S.C. § 3553(a) factors favor release? The

16   answer is “yes” to both questions. The section of this opinion on Defendant’s extraordinary

17   rehabilitation explain why. Defendant clearly lived the life of a drug abuser and dealer, and a

18   criminal, from 2005 to 2012 and thereafter during his trials and appeals – including likely perjury

19   at his trial. His efforts and record while incarcerated indicate that he has turned his life around

20   and is now safe to be at large, particularly under the supervision of a halfway house placement

21   and supervised release.

22          Defendant’s crime occurred during a relapse after a period of sobriety. It was a

23   dangerous, and thoughtless, episode. The crime itself may well have been handled in a state

24


     ORDER GRANTING MOTION TO REDUCE SENTENCE PURSUANT TO 18 U.S.C. § 3582 (c)(1)(A)(i) - 7
              Case 3:12-cr-05204-RJB Document 150 Filed 03/10/21 Page 8 of 9




 1   misdemeanor court if it had not been for Defendant’s substantial record, which forbade gun

 2   possession and which led to the armed career criminal finding. His acts were dangerous, and

 3   why he possessed guns was never explained, nor was his willingness to lie. These events were

 4   serious and justified a long sentence. He has served a long and just sentence of over nine years,

 5   and he is not the man now that he was then.

 6          What he has done and learned in prison show that he has been reasonably deterred from

 7   further criminal acts, and the public has no reason to fear further criminal acts from him. The

 8   described heroic act while in prison shows where his true heart resides. Further time in prison is

 9   not necessary to find that his time served in prison is sufficient, but not greater than necessary, to

10   comply with the 18 U.S.C. § 3553 (a) factors, and this Court does so find.

11          Therefore, it is now

12          ORDERED that the Motion To Reduce Sentence Pursuant To 18 U.S.C. § (c)(1)(A)(i)

13   (Dkt. 122) is GRANTED. It is further

14          ORDERED that:

15          1. Defendant's term of imprisonment is hereby reduced to time served and he shall be

16   released no more than 14 days from the date of this Order to accommodate a quarantine period

17   with the Federal Bureau of Prisons. If Defendant tests COVID-19 positive at any time during

18   this quarantine period, BOP will notify the government who will immediately notify the Court so

19   the Order can be modified appropriately;

20          2. Defendant shall reside in and satisfactorily participate in a residential reentry center

21   program, as a condition of supervised release or probation for up to 180 days or until discharged

22   by the Program Manager or U.S. Probation Officer. The defendant may be responsible for a

23   25% gross income subsistence fee; and

24


     ORDER GRANTING MOTION TO REDUCE SENTENCE PURSUANT TO 18 U.S.C. § 3582 (c)(1)(A)(i) - 8
              Case 3:12-cr-05204-RJB Document 150 Filed 03/10/21 Page 9 of 9




 1          3. Defendant’s term and conditions of supervised release remain as set.

 2          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 3   to any party appearing pro se at said party’s last known address.

 4          Dated this 10th day of March, 2021.

 5

 6
                                           ROBERT J. BRYAN
                                           United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING MOTION TO REDUCE SENTENCE PURSUANT TO 18 U.S.C. § 3582 (c)(1)(A)(i) - 9
